DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical module or method comprising, among other things, wherein the second metal layer and the third metal layer are joined together to connect the first substrate to the second substrate.
The closest relevant prior art of record, Skogen et al. (U.S. Patent # 9,599,781 B1), teaches waveguides (310 and 316), substrates (300 and 330) and metal layers (304, 308 and 306) as claimed but fails to teach or suggest the second metal layer and the third metal layer are joined together to connect the first substrate to the second substrate. The substrates are connected together without any metal needed to connect them as seen in fig. 3.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Furthermore, references of the same field of endeavor but not relied upon in the office action are as follows:
Baehr-Jones et al. (U.S. PG Pub. # 2005/0249451 A1), which teaches two waveguides (210 and 220) connected together via a metal waveguide (200);
Delacour et al. (U.S. PG Pub. # 2012/0251030 A1), teaches two waveguides (1a and 1b) coupled by two metal elements (3a and 3b). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHAD H SMITH/Primary Examiner, Art Unit 2874